


Exhibit 10.60

 

AMENDMENT TO EMPLOYMENT AGREEMENT

(For Compliance with Requirements of Code Section 409A)

 

This Amendment to Employment Agreement between Magellan Health Services, Inc.
(“Employer”) and Raju Mantena (“Employee”) entered into as of this 1st day of
December, 2008.

 

WHEREAS, Employer and Employee desire to amend the terms of the Employment
Agreement, as amended, currently in effect between Employer and Employee (the
“Employment Agreement”).

 

NOW THEREFORE, Employer or Employee agree that the Employment Agreement is
hereby amended as follows:

 

1.                                       Reorganization of Sections of
Employment Agreement.  Section 10 of the Employment Agreement (“Governing Law”)
is moved to become the fifth to last Section of the Employment Agreement, and
renumbered accordingly, with the four final Sections renumbered appropriately.

 

2.                                       New Section of Employment Agreement. 
The following new text is inserted as Section 10 of the Employment Agreement:

 

10                        Special Rules for Compliance with Code Section 409A. 
This Section 10 serves to ensure compliance with applicable requirements of
Section 409A of the Internal Revenue Code (the “Code”).  Certain provisions of
this Section 10 modify other provisions of this Employment Agreement.  If the
terms of this Section 10 conflict with other terms of the Employment Agreement,
the terms of this Section 10 control.

 

(a)                                  Timing of Certain Payments.  Payments and
benefits specified under this Employment Agreement shall be paid at the times
specified as follows:

 

(i)             Accrued Payments at Termination.  Sections 6(a) — (d) of this
Employment Agreement require payment of amounts earned but unpaid, or accrued,
at the date of Employee’s termination.  Unless the amount is payable under an
applicable plan, program or arrangement on explicit terms providing for a delay
in payment compliant with Code Section 409A, these amounts shall be payable at
the date the amounts otherwise would have been payable under the applicable
plans, programs and arrangements in the absence of termination but in no event
more than thirty (30) days after Employee’s termination of employment, subject
to 10(d).

 

(ii)          Expense Reimbursements.  Any payment under Section 5 or otherwise
as an expense reimbursement hereunder must be paid no later than the end of
Employee’s taxable year next following the taxable year in which Employee
incurred the reimbursable expense.

 

--------------------------------------------------------------------------------


 

(iii)       Other Payments.  Any other payment or benefit required under this
Employment Agreement to be paid in a lump sum or otherwise to be paid promptly
at or following a date or event shall be paid within five (5) days after the due
date, subject to Section 10(b), (c) and (d) below.

 

(v)         No Influence on Year of Payment.  In the case of any payment under
the Employment Agreement payable during a specified period of time following a
termination or other event (including any payment for which the permitted
payment period begins in one calendar year and ends in a subsequent calendar
year), Employee shall have no right to elect in which year the payment will be
made, and the Company’s determination of when to make the payment shall not be
influenced in any way by Employee.

 

(b)                                 Special Rules for Severance Payments.  In
the case of payments in the nature of continuation of payments under
Section 4(a) required under Section 6(c) (“Severance Payments”), the following
rules will apply:

 

(i)             Separate Payments.  Each monthly installment of the Severance
Payments shall be deemed to be a separate payment for all purposes, including
for purposes of Section 409A.

 

(ii)          Severance Payment Timing Rules.  Each installment of Severance
Payments shall be treated as follows for purposes of Section 409A:

 

(A) Installments payable during the year of termination and by March 15 of the
year following termination shall, to the maximum extent possible, be deemed to
constitute a short-term deferral under Treasury Regulation § 1.409A-1(b)(4);

(B) Installments payable during the period within six (6) months after
termination, to the extent not covered by Section 10(b)(ii)(A), shall, to the
maximum extent possible, be deemed to constitute amounts payable under the
“two-year/two-times” exclusion from being a deferral of compensation under
Treasury Regulation § 1.409A-1(b)(9)(iii);

(C) To the extent that the “two-year/two-times” exclusion from being a deferral
of compensation under Treasury Regulation § 1.409A-1(b)(9)(iii) has not been
fully applied by virtue of Section 10(b)(ii)(B), installments payable as
Severance Payments shall be excluded, to the maximum extent possible, by such
“two-years/two-times” exclusion (applied in the reverse order of payment of the
installments — that is, to the latest installments first); and

(D) All installments of the Severance Payment not covered by
Section 10(b)(ii)(A), (B) and (C) shall be paid at the applicable installment
payment date in compliance with Section 409A, except that any such payment shall
be subject to the six-month delay rule of Section 10(d).

 

2

--------------------------------------------------------------------------------


 

(c)                                  Special Rules for Other Payments.  With
respect to any bonus amount that might be payable following termination of
employment under any plan or arrangement covering Employee as may then be in
effect, the following rules will apply:

 

(i)             Separate Payments.  The amounts payable thereunder shall each be
deemed to be a separate payment for all purposes, including for purposes of
Section 409A (subject to any further designation of separate payments explicitly
made in any separately identifiable plan or arrangement for purposes of
Section 409A).

 

(ii)          Payment Timing Rules.  A payment referenced in
Section 10(c)(i) shall be payable as a lump-sum payment within thirty (30) days
after termination of employment if and to the extent that (A) the separate
payment constitutes short-term deferral under Treasury Regulation §
1.409A-1(b)(4), (B) the amount of the separate payment not covered by
Section 10(c)(ii)(A) can be paid under the “two-year/two-times” exclusion from
being a deferral of compensation under Treasury Regulation §
1.409A-1(b)(9)(iii), after first applying such exclusion under
Section 10(b)(ii), (C) the separate payment is covered by any other applicable
exclusion or exemption under Treasury Regulation § 1.409A-1(b)(9) (provided that
the exclusion under subsection (b)(9)(v)(D) shall be used only to the extent not
relied upon for other payments or benefits) and (D), the six-month delay rule in
Section 10(d) does not apply to the separate payment (except as otherwise
provided in Section 10(c)(iii)).  Any other such separate payment (i.e., amounts
subject to the six-month delay rule) shall be subject to the six-month delay
rule of Section 10(d), subject to Section 10(c)(iii).  Any delay in payment
under the six-month delay rule shall not limit Employee’s rights under this
Employment Agreement to not forfeit a specified item of compensation as a result
of Employee’s termination.

 

(iii)       Payments of 409A Deferrals For a Termination Not Within Two Years
After a 409A Change in Control.  If a payment referenced in Section 10(c)(ii) is
a direct payment or a substitute or replacement for a right to payment (the
“Original Payment Right”) that constitutes a deferral of compensation under
Section 409A, and if either (A) the Change in Control does not involve a 409A
Change in Control, or (B) Employee’s termination triggering payments hereunder
did not occur within the two-year period following a 409A Change in Control,
then such payments (i.e., payments that constitute deferrals under Section 409A)
must be paid at the times and in the form applicable to a separation from
service under the terms of the Original Payment Right, subject to
Section 10(d).  If in no circumstances was such payment payable upon a
separation from service under the Original Payment Right, then this
Section 10(c)(iii) shall not apply.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Six-Month Delay Rule.

 

(i)             General Rule.  The six-month delay rule will apply to payments
and benefits under the Employment Agreement if all of the following conditions
are met:

 

(A)      Employee is a “key employee” (as defined in Code Section 416(i) without
regard to paragraph (10) thereof) for the year in which the termination occurs. 
The Company will determine status of “key employees” annually, under
administrative procedures applicable to all Section 409A plans and arrangements
and applied in accordance with Treasury Regulation § 1.409A-1(i).

 

(B)        The Company’s stock is publicly traded on an established securities
market or otherwise.

 

(C)        The payment or benefit in question is a deferral of compensation and
not excepted, exempted or excluded from being such by the short-term deferral
rule, or the “two-years/two-times” rule in Treasury Regulation
§ 1.409A-1(b)(9)(iii), or any other exception, exemption or exclusion; provided,
however, that the exclusion under Treasury Regulation
§ 1.409A-1(b)(9)(v)(D) shall apply only if and to the extent that it is not
necessary to apply to any other payment or benefit payable within six (6) months
after Employee’s termination.

 

(ii)          Effect of Rule.  If it applies, the six-month delay rule will
delay a payment or benefit which otherwise would be payable under this
Employment Agreement within six (6) months after Employee’s separation from
service.

 

(A)      Any delayed payment or benefit shall be paid on the date six (6) months
after Employee’s separation from service.

 

(B)        During the six-month delay period, accelerated payment will occur in
the event of the Employee’s death but not for any other reason (including no
acceleration upon a Change in Control), except for accelerations expressly
permitted under Treasury Regulation § 1.409A-1 — A-6.

 

(C)        Any payment that is not triggered by a termination, or is triggered
by a termination but would be made more than six (6) months after the
termination (without applying this six-month delay rule), or would be payable at
a fixed date not tied to termination that is earlier than the expiration of the
six-month delay period, shall be unaffected by the six-month delay rule.

 

(iii)       Limit to Application of Six-Month Delay Rule.  If the terms of this
Employment Agreement or other plan or arrangement or document relating to this
Employment Agreement or payments hereunder impose this six-month

 

4

--------------------------------------------------------------------------------


 

delay rule in circumstances in which it is not required for compliance with
Section 409A, those terms shall not be given effect.

 

(e)                                  Other Provisions.

 

(i)             Good Reason.  The definition of “Good Reason” under the
Employment Agreement, and related rules governing constructive termination not
for cause, is intended to qualify as an “involuntary separation” within the
meaning of Treasury Regulation § 1.409A-1(n)(2)(i), and shall be so construed
and interpreted.

 

(ii)          Non-transferability.  No right to any payment or benefit under
this Employment Agreement shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
Employee’s creditors or of any of Employee’s beneficiaries.

 

(iii)       No Acceleration.  The timing of payments and benefits under the
Employment Agreement which constitute a deferral of compensation under Code
Section 409A may not be accelerated to occur before the time specified for
payment hereunder, except to the extent permitted under Treasury Regulation
§ 1.409A-3(j)(4) or as otherwise permitted under Code Section 409A without
Employee incurring a tax penalty.

 

(iv)      Timing Relating to Release.  Other provisions of this Employment
Agreement (including this Section 10) notwithstanding, if Employee is obligated
to execute a release, non-competition, or other agreement as a condition to
receipt of a payment hereunder, the Company will supply to Employee a form of
such release or other document not later than the date of Employee’s
termination, which must be returned within the time period required by law and
must not be revoked by Employee within the applicable time period in order for
Employee to satisfy any such condition, such that it becomes legally effective. 
If any amount payable during a fixed period following Employee’s termination is
subject to a requirement or condition requiring Employee’s execution of a
release (including any case in which such fixed period would begin in one year
and end in the next), the Company, in determining the time of payment of any
such amount, will not be influenced by Employee or the timing of any action by
Employee including execution of such a release or other document and expiration
of any revocation period.  In particular, the Company will be entitled in its
discretion to deposit any payment hereunder in escrow at any time during such
fixed period, so that such deposited amount is constructively received and
taxable income to Employee upon deposit (it may be constructively received even
in the absence of such deposit) but with distribution from such escrow remaining
subject to Employee’s execution and non-revocation of such release or other
document.

 

5

--------------------------------------------------------------------------------


 

(v)         Definition of Termination of Employment.  For purposes of this
Employment Agreement, the term “termination of employment” shall mean a
separation from service as defined in Treasury Regulation § 1.409A-1(h);
provided, however, that if a date for termination of employment is designated by
the Company but Employee has a separation from service prior to such designated
date, the designated termination date shall be deemed the date of termination
for any compensation payable under this Agreement that would fully qualify for
the short-term deferral exception under Treasury Regulation §
1.409A-1(b)(4) and/or the “two-year/two-times” exclusion from being a deferral
of compensation under Treasury Regulation § 1.409A-1(b)(9)(iii) under both
circumstances (i.e., assuming the separation from service date was the
termination date hereunder or that the designated termination of employment date
was the termination date hereunder), then for that purpose the termination of
employment date shall be the designated termination date.

 

(vi)      References to Other Plans.  References in the Employment Agreement to
the obligation of the Company to pay amounts under other plans, including
Employee’s vested portion of any Magellan deferred compensation or other benefit
plan, shall not be construed to modify the timing of payment, which shall be
governed by such other plans.

 

3.                                       Modification to “Good Reason”
Definitions.  The provisions of Section 6(a) are hereby amended as follows:

 

·                                          After clause (z) in Section 6(a)(ii),
before the period, insert the following:

 

provided that, in such case, Employee shall have given notice to the Company
that the event or condition referred to in clause (x), (y) or (z) has arisen
within ninety (90) days after such event or condition has arisen, and the event
or condition has continued uncured for a period of more than thirty (30) days
after Employee has given such notice thereof to the Company (in addition to any
right of the Company to cure as provided above), and Employee has terminated
employment for that reason within eighteen (18) months after such uncured event
or condition has arisen.

 

·                                          In clause (z) of Section 6(a)(ii),
the term “adverse effect” is replaced by the term “material adverse effect”

 

 

4.                                       Other Amendments.  Other provisions of
the Employment Agreement are amended as follows:

 

·                                          A new sentence is added as the last
sentence of Section 1, stating:

 

Non-renewal of this Agreement by either party will in all cases result in
termination of employment at the non-renewal date.

 

6

--------------------------------------------------------------------------------


 

·                                          A new sentence is added at the end of
Section 4(c), stating:

 

Annual bonus, if any, will be determined and paid (unless validly deferred if
then permitted by the Company) between January 1 and March 15 of the year
following the performance year.

 

·                                          A clause is inserted before the
period at the end of Section 5, stating:

 

subject to Section 10(a)(iii).

 

 

·                                          A new sentence is added at the end of
Section 4(b), as follows:

 

Any continued medical coverage following termination of employment, to the
extent provided under Section 6 or any other provision of this Agreement, if and
to the extent such medical coverage (or the Company’s contributions or
reimbursement of such coverage) represents taxable income to Employee, is
intended to qualify as excluded from being a deferral of compensation under
Treasury Regulation § 1.409A-1(b)(9)(v)(B), and the rights to such coverage
shall be limited to the extent necessary to qualify thereunder.

 

5.                                       Nothing in this Amendment shall be
construed to increase or enhance the compensation or benefits payable under the
Agreement.  The sole purpose of this Amendment is to add limitations required
under Code Section 409A so that payments and benefits otherwise provided under
the Agreement are not subject to tax penalties and other adverse consequences
under Section 409A.

 

This amendment to Employment Agreement is entered into by the parties as of the
date first above written.

 

 

Magellan Health Services, Inc.

 

Employee:

 

 

 

By:

[g12492kei001.gif]

 

/s/ Raju Mantena

Duly Authorized

 

  Raju Mantena

 

7

--------------------------------------------------------------------------------
